DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed June 14th 2022, with respect to the rejection(s) of claim(s) 1-17,19 and 21 under 35 U have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suh in view of Arat (see rejection below).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "said lower portion of said plunger has two cam ways" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17,19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh KR 100708522 B1 (hereinafter Suh) in view of Arat et al.  EP 1832698 A1 (hereinafter Arat).
In regards to claim 1, Suh teaches a compartment locking system, comprising (See fig 1): a plunger (406) having an upper portion, a central portion and a lower portion (See reference image 1), wherein said central and lower portions are located within a compartment (See fig 1 the space occupied by only the central and lower portions);  a leg (401) pivotally attached to said lower portion; and a first biasing member (407) connecting said plunger with one of said legs (since the biasing member helps to position the leg within the compartment and therefore serves to aid in connecting the leg with the plunger). 
However, Suh does not teach a first leg and a differently shaped second leg, wherein said legs are attached to one another through said plunger with cam followers.
Arat teaches a hook (14) with a first leg and a second leg (See fig 4, two plates of 14) wherein said legs are attached to one another through an actuator (25) with cam followers (23 and 24).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used two legs in Suh’s invention in order to improve the strength of the legs.
Suh in view of Arat teaches a differently shaped second leg from the first since only one leg requires the spring (407) connection.

    PNG
    media_image1.png
    664
    720
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 2, Suh in view of Arat teaches the compartment locking system of claim 1, wherein Suh teaches said plunger has a first side (seen in fig 1), a second side (opposite side not seen in fig 1), a third side (top with respect to fig 1) and a fourth side (bottom with respect to fig 1) wherein said first and second sides are parallel one another and said third and fourth sides are parallel one another.  
In regards to claim 3, Suh in view of Arat teaches the compartment locking system of claim 2, wherein Suh teaches said upper portion of said plunger has a finger extending laterally from said third side, wherein said upper portion of said plunger extends outside said compartment (See reference image 1, since the compartment is the space occupied by the middle and lower portions).  
In regards to claim 4, Suh in view of Arat teaches the compartment locking system of claim 1, wherin Suh teaches further comprising a second biasing member (408) coiled about said upper portion of said plunger (See fig 1).  
In regards to claim 5, Suh in view of Arat teaches the compartment locking system of claim 1, wherein said lower portion of said plunger has two cam ways (Arat see fig 4, notice the two slots).  
In regards to claim 6, Suh in view of Arat teaches the compartment locking system of claim 2, wherein a stop extends laterally from said third side of said plunger, said stop separates said central portion from said lower portion (See reference image 1).  
In regards to claim 7, Suh in view of Arat teaches the compartment locking system of claim 2, wherein said first biasing member is connected adjacent the fourth side of said plunger (See reference image 2).  

    PNG
    media_image2.png
    714
    1001
    media_image2.png
    Greyscale

Reference image 2

In regards to claim 8, Suh in view of Arat teaches the compartment locking system of claim 1, wherein Suh teaches said plunger is non-symmetrical about a longitudinal axis (Since the plunger has a pivot for the leg).  
In regards to claim 9, Suh in view of Arat teaches the compartment locking system of claim 5, wherein each of said cam followers are located within the cam ways, respectively (Arat see fig 2 and fig 4).  
In regards to claim 10, Suh in view of Arat teaches the compartment locking system of claim 8, wherein at least one of said legs has an arm laterally offset from the longitudinal axis of the plunger (Suh (See fig 1).  
In regards to claim 11, Suh in view of Arat teaches the compartment locking system of claim 9, wherein said at least one of said legs has an upper flange (Suh See fig 1, the projection of the leg connecting to 407) located laterally offset from said at least one cam follower, said upper flange being connected to said first biasing member (Suh See fig 1).  
In regards to claim 12, Suh in view of Arat teaches the compartment locking system of claim 1, wherein said lower portion of said plunger is located between the first leg and the second leg (as modified by Arat this would be the case since the actuator is in the center of the two legs).  
In regards to claim 13, Suh in view of Arat teaches the compartment locking system of claim 12, wherein said first and second legs have complementary shaped and aligned lower flanges (Suh fig 1 and Arat fig 4), but said first leg has an upper flange and said lower leq does not have an upper flange (as only one is required to connect to the spring).  
In regards to claim 14, Suh in view of Arat teaches the compartment locking mechanism of claim 1, further comprising a locking flange (Suh 410) having an anchor portion and a trip portion (See reference image 2), wherein said trip portion is located at an angle with respect to said anchor portion, wherein at least one of said legs pivots past said trip portion when a first side of said at least one of said legs contacts a first side of said trip portion (Suh See fig s2 -s3) or said at least one of said legs locks with a second side of said trip portion when a second side of said at least one of said legs contacts the second side of the trip portion.  
In regards to claim 15, Suh teaches a method for using a locking system for a compartment (abstract), comprising: providing a longitudinally movable plunger (406) within said compartment; pivotally attaching at least one leg (401) to said plunger, and providing a first biasing member (407) connecting said plunger with one of said legs (since the biasing member helps to position the leg within the compartment and therefore serves to aid in connecting the leg with the plunger).  
However, Suh does not teach a first leg and a differently shaped second leg, wherein said legs are attached to one another through said plunger with cam followers.
Arat teaches a hook (14) with a first leg and a second leg (See fig 4, two plates of 14) wherein said legs are attached to one another through a actuator (25) with cam followers (23 and 24).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used two legs in Suh’s invention in order to improve the strength of the legs.
Suh in view of Arat teaches a differently shaped second leg from the first since only one leg requires the spring (407) connection.
In regards to claim 16, Suh in view of Arat teaches the method of claim 15, further comprising selectively biasing said plunger in a longitudinally raised position with a second biasing member (Suh 408) longitudinally aligned with said plunger (Suh see fig 1), wherein both said plunger and said legs longitudinally raise together (Suh see fig 1-6).  
In regards to claim 17, Suh in view of Arat teaches the method of claim 16, Suh teaches further comprising selectively locating said plunger in a longitudinally lowered position (Fig S1 and S6) with a movable member (410) depressing said plunger against said second biasing member, wherein both said plunger and said legs 
In regards to claim 19, Suh in view of Arat teaches the method of claim 17, wherein in said lowered position said legs and a locking flange are at least partially longitudinally aligned (Suh see fig S1).  
In regards to claim 21, Suh teaches the method for using a locking system for a compartment, comprising: providing a longitudinally movable plunger (406); pivotally attaching a first gravity-biased leg (401, can be biased by both gravity and a spring) to said plunger to locate said legs in a longitudinally downward orientation after having been turned away from said longitudinally downward orientation, wherein said legs are attached to one another through said plunger with cam followers (See fig S1-S4).
However, Suh doesn’t teach a second gravity biased leg.
Arat teaches a hook (14) with a first leg and a second leg (See fig 4, two plates of 14) wherein said legs are attached to one another through a actuator (25) with cam followers (23 and 24).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used two legs in Suh’s invention in order to improve the strength of the legs.
Allowable Subject Matter
Claims 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (See prior office action for more detail).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Jeon KR 20110011448 A teaches.
Park KR 810002147 Y1 – teaches a similar device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675